ORDER

PER CURIAM.
Thomas Kowalskey (“Movant”) appeals from the motion court’s judgment denying *180his post-conviction relief motion pursuant to Rule 29.15 after an evidentiary hearing, alleging ineffective assistance of trial counsel. Movant was convicted by a jury of four counts of first-degree statutory sodomy and two counts of first-degree child molestation. Movant was sentenced as a prior and persistent offender to concurrent terms of life for each count of statutory sodomy, running consecutively to concurrent terms of twenty years for each count of child molestation. This Court affirmed Movant’s convictions. State v. Kowalskey, 116 S.W.3d 709 (Mo.App. E.D.2003). We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision.
The judgment is affirmed pursuant to Rule 84.16(b).